Citation Nr: 0601320	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  97-10 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dysthymic disorder.

4.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 40 percent disabling.

5.  Entitlement to a rating higher than 40 percent for a low 
back disorder.

6.  Entitlement to a compensable rating for arthritis of the 
right hip.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1942 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 RO rating decision which granted 
service connection for a low back disorder and assigned a 10 
percent rating, effective from November 29, 1995.  This 
matter also comes to the Board on appeal from a July 1996 
rating decision in which the RO denied entitlement to a 
rating in excess of 40 percent for a right knee disorder and 
also granted a 20 percent rating for the veteran's service-
connected low back disorder, effective from November 29, 
1995.  This matter further comes before the Board on appeal 
from an October 1998 rating decision in which the RO denied 
service connection for tinnitus, bilateral hearing loss, and 
dysthymic disorder; denied entitlement to a TDIU rating; and 
granted service connection for a right hip disorder and 
assigned a noncompensable rating, effective from May 15, 
1997.  

In October 2003 the Board remanded this matter for further 
evidentiary development.  By May 2005 rating decision, a 40 
percent rating was assigned for the veteran's low back 
disorder, effective from November 29, 1995.  He has continued 
his appeal for a higher rating.



FINDINGS OF FACT

1.  A February 1973 RO decision denied a claim for service 
connection for bilateral hearing loss.  In May 1997 the 
veteran applied to reopen the claim for service connection 
for this condition.

2.  Evidence received since the February 1973 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.

3.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed bilateral hearing loss and 
any incident of his active military service.

4.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed tinnitus and any 
incident of his active service.

5.  The objective medical evidence of record fails to 
establish a nexus or link between the veteran's dysthymic 
disorder and his service-connected right knee disorder.

6.  The veteran's right knee disorder is manifested by 
complaints of and objective findings of chronic pain, 
limitation of motion due to pain, swelling, knee deformity, 
instability, atrophy in the right thigh, weakness in the 
right quadriceps, and limping.  Additionally, the veteran has 
gait impairment and uses both a knee brace and a cane to 
ambulate.

7.  The veteran's low back disorder is manifested by 
complaints of pain and stiffness, and objective evidence of 
stiffness, muscle spasm, and severe limitation of motion; 
there is, however, no report or finding of ankylosis, 
incapacitating episodes, or other neurological impairment.

8.  The veteran's arthritis of the right hip is manifested by 
complaints of pain, stiffness, fatigability, and lack of 
endurance, as well as objective evidence of limitation of 
motion; there is, however, no evidence of ankylosis, flail 
joint, or compensable limitation of motion. 

9.  Service connection is currently in effect for a right 
knee disorder, now rated as 60 percent disabling; a low back 
disorder, rated as 40 percent disabling; fracture of the 
right femur, rated as 10 percent disabling; and arthritis of 
the right hip, rated as 0 percent disabling.  These 
evaluations combine to a 80 percent disability rating.

10.  The veteran had six years of grade school education, and 
worked as an assembler and then as a shipping clerk after 
service until approximately the 1950s.  His right knee 
disability interfered with his employment, and he was 
retrained as a case fitter and jeweler.  He then worked as 
jeweler and case fitter for approximately 20 years, starting 
in the 1960s.  He has reported that he last worked full-time 
as a jeweler in 1982.  He has also reported that he retired 
from his work as a jeweler in 1982, when he turned 62 years 
old and began receiving Social Security benefits.  

11.  The veteran's service-connected disabilities alone are 
not of such nature and severity as to prevent him from 
securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final February 1973 RO decision, and thus the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).

3.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Dysthymic disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

5.  The criteria for a 60 percent disability rating for the 
service-connected right knee disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2005).

6.  The criteria for a rating higher than 40 percent for the 
service-connected low back disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003) and 5237, 5243 (2005).

7.  The criteria for a compensable evaluation for the 
service-connected arthritis of the right hip have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5250, 5251, 5252, 5253, 5254 (2005).

8.  The criteria for the assignment of a TDIU rating have not 
been met.  8 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 512); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in March 2004 and January 2005 (for the increased 
rating claims only) by the Appeals Management Center (AMC).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a March 2004 letter, the AMC informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the AMC sent another letter to the appellant in 
January 2005, advising him of what was necessary to 
substantiate his claims for higher ratings, as well as what 
evidence VA had received and what additional action VA was 
responsible for taking.  Further, the appellant was advised, 
by virtue of statements of the case (SOCs) and supplemental 
statements of the case (SSOCs), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  

The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection and entitlement to higher 
ratings.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the May 2005 SSOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

Service medical records are negative for any complaint or 
finding pertaining to bilateral hearing loss, tinnitus, or 
dysthymic disorder.  

By April 1945 rating decision, the RO granted service 
connection and a 10 percent rating for excision of patella, 
right knee, as residual of an ununited fracture of the right 
knee, effective from April 1, 1945.

On a VA examination June 1945, the veteran's nervous system 
was evaluated as normal.  It was noted that he had worked 
since May 1945, as an assembler.  

By November 1945 decision, the Board granted a 20 percent 
rating for residuals of excision of the right patella.  In 
December 1945 the RO issued a rating decision, implementing 
the Board's decision and granting a 20 percent rating for 
excision of the right knee patella, effective from April 1, 
1945.

On VA examination in November 1947,  it was noted that he 
worked as a clerk for 40 hours a week and lost 1/5 days per 
month.  

By April 1948 rating decision, the RO granted a 30 percent 
rating for residuals of injury to right knee, with excision 
of patella, effective from April 1, 1946.

On VA examination in June 1950, the veteran's nervous system 
was evaluated as normal.  It was noted that the veteran was 
employed as a shipping clerk and had lost 5 to 6 months from 
work because of his right knee condition.  

By July 1950 rating decision, the RO granted a 20 percent 
rating for residuals of injury to right knee, with excision 
of patella, effective from September 18, 1950.

In a February 1952 letter, the veteran's employer indicated 
that the veteran had been in their employ for the past seven 
years, and they had found the veteran to be honest, 
trustworthy, and conscientious, but had to let the veteran go 
because of his leg disability.  The employer noted that the 
veteran worked as a packer of textiles, but due to the heavy 
cases he had to handle, his leg disability had been a 
handicap to him.  The employer also indicated that because of 
his leg disability, the veteran had to take several days off, 
and it was only because of the veteran's willingness to do 
his best that they kept him as long as they did.

By June 1952 rating decision, the RO granted a 30 percent 
rating for the veteran's right knee disability (characterized 
as quadriceps femoris weakness, post-patellectomy), effective 
from March 24, 1952 to April 13, 1952.  The RO also granted a 
100 percent rating, effective from April 14, 1952 to May 28, 
1952 (due to hospitalization for his right knee), and granted 
a 30 percent rating, effective from May 29, 1952.

In a December 1972 VA treatment record, it appears that the 
veteran reported a history of an operation on his ears, three 
to four years prior.  He reported he had been well until 
several months ago.  He complained of buzzing in the right 
ear.  In an ENT consultation it was noted that the veteran 
had a history of two surgical procedures of the ear, 
"presumably for hearing loss".  An audiogram was scheduled 
and it was noted that he had surgery at a VA hospital four 
years prior.  

By May 1972 decision, the Board granted a 40 percent rating 
for a disability of the right lower extremity, effective from 
April 9, 1971.  

Received from the veteran in January 1973 was a statement in 
support of claim (VA Form 21-4138) in which he requested that 
his claim for his service-connected hearing be "reopened".  
He claimed he was treated in service for this disability, was 
operated on at the New York Veteran's Hospital in March and 
October of 1966, and was examined at the Brooklyn Outpatient 
Clinic.  

In a February 1973 letter, the RO notified the veteran that 
his claim for compensation based on disability resulting from 
a hearing condition had been reviewed, and that no further 
action could be taken unless he submitted evidence to show 
that the condition was incurred in or aggravated by service 
and that it still exists.  He advised that if he believed 
this decision was incorrect he could initiate an appeal by 
filing a notice of disagreement at any time within one year 
of the date of the letter.  

VA treatment records show that in July 1976 the veteran was 
accepted for psychiatric treatment.  There was a notation 
that he was employed as a case fitter at a watch company for 
the past 11 years.  The diagnoses at that time included 
depression with anxiety, rule out psychiatric disorder.  

Received from the veteran in August 1976 was a letter in 
which he, in pertinent part, claimed service connection for a 
nervous condition.  

On VA examination in November 1976 the veteran reported that 
he was slowing down his activities due to right leg pain and 
that this was causing him to have depression and nervousness.  
On examination of the nervous system it was noted that the 
veteran had worked as a case fitter since 1965, but in the 
past year he noticed being upset easily, irritable, and not 
being able to get along with people.  He found it difficult 
to function in his job, but his boss was considerate.  The 
diagnosis was depressive reaction with anxiety, moderate to 
marked.  The examiner noted that there was no casual 
relationship between the veteran's nervous condition, as 
found on this examination, to his service-connected right 
knee condition, but noted that unremitting pain from the 
service-connected disability "can be an aggravating factor 
to present nervous condition".  

By December 1976 rating decision, the RO, in pertinent part, 
denied service connection for depressive reaction with 
anxiety.

By August 1977 decision, the Board, in pertinent part, denied 
service connection for a nervous condition, finding that the 
first manifestations of a nervous condition were long after 
the veteran's discharge from service and that there was no 
etiological relationship between the veteran's nervous 
condition and a service-connected disability.  

VA treatment records showed that the veteran and his wife 
underwent marital therapy from November 1990 to May 1991 and 
from September to December 1991.  In October 1991 the veteran 
reported having middle ear surgery 25 years prior.  He 
complained of bilateral hearing loss and episodes of tinnitus 
at night.  The impression was bilateral sensorineural hearing 
loss, more pronounced in the right ear.  In December 1991 the 
veteran complained of difficulty hearing and a "buzzing 
type" tinnitus, which was constant at night.  He reported 
having surgery on both ears, but the nature of the surgery 
was not known.  It was noted that he presented with a work 
history related to noise exposure.  The impression was that 
the veteran had bilateral sensorineural hearing loss and was 
a candidate for amplification.  In another December 1991 
treatment record it was noted in the personal history section 
that the veteran reported he had retired and had worked as a 
jeweler.  In March 1994 the veteran was seen for audiological 
re-assessment.  He presented with a long-standing bilateral 
hearing loss, greater in the right ear, and he had a history 
of bilateral aural surgery in both ears 20 years prior at the 
NY VA Medical Center.  He claimed that the surgery greatly 
improved his hearing.  He reported having current 
difficulties communicating when in adverse listening 
situations.  The impression was bilateral mild sloping to 
profound mixed hearing loss, with no change in hearing 
compared to the last evaluation in October 1991.  

Received from the veteran in November 1995 was a statement in 
support of claim (VA Form 21-4138) in which he requested an 
increased rating for his service-connected right leg 
condition and requested secondary service connection for his 
low back condition.  

VA treatment records showed that in November 1995 the veteran 
was noted to have right knee arthritis and was currently 
doing physical therapy.  He felt despondent about his right 
lower extremity, but refused a consult with psychiatry or 
psychology.  Examination of the right knee showed a valgus 
deformity and flexion was from 0 to 90 degrees.  He was to 
continue with physical therapy.  In January 1996 the veteran 
was discharged from physical therapy, per his doctor's 
orders.  It was noted that he had good attendance and was 
cooperative, but that his function status of the right knee 
and right lower extremity remained unchanged.  He still 
complained of right knee pain, numbness, and instability, and 
his range of motion had not increased.   In January 1996 it 
was noted that he had decreased muscle mass of the right 
thigh.  

A December 1995 X-ray of the right knee showed degenerative 
arthritis and loose bodies in the joint.

On VA orthopedic examination in March 1996 it was noted that 
the veteran had marked deformity of the right knee and valgus 
deformity with prominent medial condyle.  Range of motion was 
from 0 to 90 degrees.  He complained of numbness of the right 
knee and right femur.  

On VA examination of the spine in March 1996, the veteran 
reported having back pain for about two years and difficulty 
standing and walking.  He used Canadian crutches for support 
and reported numbness of the right leg.  He had difficulty 
standing without crutches and was constantly shaking.  He 
appeared frail with a severe deformity of the right knee and 
decreased lumbar lordosis.  The motions of his spine were not 
fully examined because of his instability in standing.  
Flexion of the spine anteriorly was from 80 to 85 degrees.  
The diagnosis was chronic low back pain.  The VA examiner 
opined that the veteran's back condition may be secondary to 
his right lower extremity because the veteran had to shift 
his spine axis on standing due to a marked valgus deformity 
of the right knee, he had an antalgic gait, status post 
femoral fixation with a rod, and he had decreased lumbar 
lordosis).  An X-ray of the lumbosacral spine showed 
narrowing of the L4-L5 disc space, and sclerosis of the 
posterior elements, probably secondary to degenerative 
changes.  

In an April 1996 memorandum, a VA doctor concluded that 
although chronic low back pain could have a number of 
etiologies at the veteran's age, one could not definitely 
disassociate the veteran's knee disability from his back 
condition.

By April 1996 rating decision, the RO granted service 
connection or a low back condition, and granted a 10 percent 
disability rating, effective from November 29, 1995.

In a May 1996 VA treatment record it was noted that the 
veteran had severe degenerative joint disease of the right 
knee and he wanted to think about a possible total knee 
replacement   

A March 1997 MRI of the lumbar spine showed degenerative 
arthritis with mild reversed spondylolisthesis of the L5 
vertebral body.  In a May 1997 VA rehabilitation follow-up 
treatment record it was noted that had ended his treatment 
for low back pain in September 1996, with resulting 
alleviation of his low back pain.  There was no more pain 
radiating down to his lower extremities.  It was noted that 
he was weak in his right quadriceps secondary to his knee 
problem.  The assessment was chronic low back pain with acute 
exacerbation and degenerative joint disease to the right 
knee.  

Received from the veteran in May 1997 was an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  He claimed he worked as a jeweler and the most he 
ever earned was $8000, in 1982.  He claimed he left his last 
job because of his disability and that he had not tried to 
obtain employment since he became too disabled to work.  His 
highest level of education completed was 6th grade.  In a 
memorandum from the veteran's representative, attached to his 
application, it was noted that the veteran had not worked 
since 1982 as a jeweler.

On VA examination in July 1997, the veteran complained of a 
history of hearing loss.  An audiogram showed bilateral 
moderate to profound mixed hearing loss.  The diagnosis was 
mixed (sensorineural/conductive) hearing loss.  

On VA audiological evaluation in July 1997 the veteran 
reported a longstanding progressive hearing problem which was 
first noticed in 1943 while he was in service.  He attributed 
the onset of his hearing problem to exposure to bombing 
overseas.  He reported that his tinnitus began about 20 years 
ago and was attributed to noise exposure experienced while in 
service.  The tinnitus was unilateral and described as a high 
pitched ringing.  It was noted that tinnitus was not present 
at the time of audiometric testing.  An audiogram showed pure 
tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz as follows:  25, 50, 55, 55, and 60 for the right 
ear and 20, 30, 55, 55, and 60 for the left ear.  The 
diagnosis included moderately severe essentially 
sensorineural hearing loss with conductive overlay in the 
right ear, and moderate essentially sensorineural hearing 
loss with low frequency conductive component in the left ear.  

On VA orthopedic examination in July 1997 the veteran 
reported constant back, hip, knee and leg pain.  He had 
difficulty sleeping, standing, walking, and climbing and 
descending stairs.  He used a cane at all times, sometimes 
used crutches, and wore a brace for the right leg.  He 
experienced involuntary tremor of the right leg.  Range of 
motion of the right hip was to 80-85 degrees on flexion, 20-
25 degrees on abduction, and 7-40 degrees on extension.  On 
the right hip there was a 3 inch scar over the right iliac 
crest.  The circumference of the right thigh was 12.5 inches 
and the left was 16 inches.  There was a valgus deformity of 
the right knee and range of motion of the right knee was from 
0 to 90 degrees.  

On VA examination of the spine in July 1997 the veteran 
complained of constant low back pain and stiffness, and 
claimed that some mornings his wife had to help him get out 
of bed.  Examination showed decreased lordosis and presence 
of muscle spasm.  He had difficulty with range of motion of 
the spine and with standing.  Flexion was to 75-80 degrees 
and extension was to five degrees.  The VA examiner opined 
that the veteran's back condition was secondary to his right 
lower extremity conditions, due to posture, pain, and use of 
a cane and crutches.  The diagnoses included chronic 
osteoarthritis of lumbosacral spine and possible bony lesion 
of vertebra L2, r/o metastatic.

On VA mental disorders examination in July 1997 it was noted 
that the veteran was trained as an automotive mechanic in 
service and fixed cars and jeeps during the war.  He had no 
combat experience.  His right leg was injured in service when 
a tank hit his truck  He could not longer do automotive work 
and so was retrained as a jeweler.  He worked 8 to 9 years in 
a shipping department and when he could no longer do that 
because of his right leg, he worked as a jeweler for 20 
years, until he turned 62 years old.  

In September 1997 the veteran and his wife testified at a 
hearing at the RO.  He testified that the current treatment 
for his low back included a TENS unit, a lumbar corset, and a 
prescription medication, and in the past he had received 
extensive rehabilitation.  He claimed he used the TENS unit 2 
to 3 times a week, and that the pain emanated from his back, 
down through his buttocks, to his lower extremities, the left 
more than the right.  He used the TENS unit only when 
necessary and when he was totally disabled, which he claimed 
could be for approximately 35 to 40 minutes or less.  He 
testified that his right knee disability kept him from 
walking and going places with is wife.  He claimed he had 
swelling in the right knee when he twisted it a certain way.  
He used Canadian crutches to walk since 1989, and sometimes 
used a cane.  He claimed that his right knee gave away and 
that he had fallen down a few times, including when he 
fractured his femur.  He claimed he did not have complete 
range of motion of the right knee on examination, but that he 
moved the knee as much as he could, which was painful and 
normally he would avoid moving it that far.  He reported 
functional impairment due to pain.  If he used a cane he 
could walk three or four blocks, but without the cane he 
could only walk half a block.  The veteran's wife testified 
that because of his knee problems he did nothing at home and 
that she had to do everything for him.  

On VA general medical examination in March 1998, it was noted 
that the veteran had not worked in the past 15 years.  On 
examination he walked with a limp, occasionally used a cane, 
and had a brace on his right leg.  On neurological 
examination he had abnormalities of the right leg with 
decreased motor strength.  On psychiatric examination there 
were no signs of tension or depression.  The diagnoses 
included right knee injury secondary to car accident in 1991, 
requiring three surgical interventions and a brace on the 
right leg; chronic low back pain secondary to degenerative 
joint disease, and anxiety disorder.  

On VA orthopedic examination in March 1998 the veteran 
complained of pain, stiffness, fatiguability, and lack of 
endurance in the right hip.  There was no swelling, no 
weakness, and no heat or redness.  He was treated with heat, 
painkillers, and Motrin.  He wore a belt for support, but was 
not wearing it the day of the VA examination.  He reported 
that precipitating factors for his right hip problems 
included that it could occur by itself or when he walked or 
sat.  Motrin and rest were alleviating factors.  He reported 
that if he kept walking it got worse, and that on some days 
he felt very good.  He sometimes used a crutch and wore a 
brace on his right ankle.  He sometimes used a cane and had a 
steel hinged brace on his right shoe.  It was noted that 
there was no inflammatory arthritis.  He worked as a jeweler, 
sitting down and fixing watches and soldering jewelry for 
about 20 years.  It reported he stopped working and retired 
when he became 62 years old and received Social Security.  He 
had not worked in the past 15 years.  He walked without a 
brace by hopping on his left leg with the right knee flexed 
and touching the floor.  He walked with the brace with a limp 
and bearing his weight on the left foot.  There were no 
surgical scars on the right hip.  Flexion of the hip was from 
0 to 140 degrees on the right.  Adduction was from 0 to 18 
degrees, abduction was from 0 to 45 degrees, external 
rotation was from 0 to 58 degrees and internal rotation was 
from 0 to 45 degrees.  There was an old healed, movable, 
nontender, non-keloid surgical scar of the distal lateral 
right thigh, lateral right knee, curved to the proximal 
anterior right leg.  On range of motion testing the right 
knee extension was to 0 degrees with tremor, and flexion was 
from 0 to 85 degrees.  There was minimal instability of the 
right knee to manual medial and lateral counterpressure.  An 
x-ray of the right knee in 1997 showed osteoarthritis of the 
knee joint with medial and lateral compartment narrowing.  An 
x-ray of the right hip in 1998 showed minimal degenerative 
arthritis.  An x-ray of the right knee in March 1998 showed 
marked loss of joint space and sclerosis changes of both 
sides of the joint.  The diagnosis was minimal degenerative 
arthritis of the right hip and right knee, status post 
removal right patella, and status post open reduction distal 
femoral fracture with plate and screws.

On VA mental disorders examination in March 1998, the veteran 
complained of being irritable, short tempered, snappy, and 
concerned with his short term memory loss.  He reported he 
stopped working in 1962 as a jeweler, and claimed he did not 
do the job right.  He claimed he was coming late even when he 
got up early.  He reported losing time from work because of 
his getting "lost" despite leaving early for work.  It was 
noted that he had been retired for a number of years and had 
not worked.  With regard to his ability to perform work, the 
examiner noted that this was "not relevant" as the veteran 
was 78 years old.  The examiner noted that it appeared that 
the veteran was showing symptoms of a pre-senile dementia 
manifested by loss of recent memory.  The diagnoses included 
dysthymic disorder and senile dementia.  

In an October 1998 VA examination addendum, a VA physician 
opined, after reviewing the claims file and VA examination in 
1998, that it was "more likely than not" that the veteran's 
dysthymic disorder and senile dementia, which are the 
underlying causes of his nervous condition, are "not 
causally related to his service-connected right knee 
condition".  The VA physician also opined that it was "more 
likely than not that [the veteran's] advanced age and senile 
dementia render him incapable of seeking and maintaining 
gainful employment".  

By October 1998 rating decision, the RO granted service 
connection for a right hip condition and assigned a non-
compensable disability rating, effective May 15, 1997.

On VA examination of the bones in November 1998, the veteran 
complained of right knee pain and buckling, and a history of 
repeated falls secondary to instability of the right lower 
extremity.  Examination of the right knee revealed varus 
deformity, extension within normal limits, and flexion from 0 
to 120 degrees.  There was marked instability of the medial 
and lateral ligaments.  He was unable to do Lachman's test 
and McMurray's test because of pain.  His right quadriceps 
was 3 to 4 out of 5.  He had partial loss of balance on 
weight bearing.  He used a regular crutch as a gait aid and 
an elastic knee case for support.  An x-ray of the right knee 
showed marked loss of joint space and changes on both sides 
of the joint.  The diagnoses included status post fracture 
and right patellectomy of the right knee, service-connected; 
non-service-connected status post right femoral distal end 
fracture with sclerotic changes and open reduction interval 
fixation; and pain of the right knee and distal thigh 
"secondary to above".  

On VA orthopedic examination in November 1998, the veteran 
complained of pain in the right lower extremity, hip, thigh, 
and knee since 1943.  It was noted that the veteran worked 
after his discharge from service up until 1962 and that since 
then he has been retired on disability because of pain "in 
the left" and his history of falling down.  He reported he 
was able to ambulate with one crutch from no more than 1 to 2 
blocks and he wore an elastic knee cage or support.  He 
reported that his symptoms had been getting worse since a 
fall in 1989, recent surgery, cold and damp weather, and any 
stress or strain on the knee will make the right leg more 
painful.  Examination showed two scars on the right knee 
anterior aspect which were well-healed and non-adherent.  The 
patella was missing on the right knee.  There was another 
scar on the right knee and distal thigh which was also well-
healed and non-adherent.  Range of motion of the right knee 
was within normal limits, except flexion was limited 
approximately 20 degrees.  There was weakness of the 
quadriceps, 3 out of 5.  He had pain on movement of the right 
knee in all directions.  His leg length was equal.  When the 
veteran walked, he limped on the right lower extremity.  
There was a genu varum deformity of the right knee.  

A June 1999 VA treatment record showed a diagnosis of organic 
brain syndrome (OBS) with probable Alzheimer's, worsening, 
and behavioral disturbance due to OBS.  In February 2000 it 
was noted that the veteran low back pain/lumbar muscle 
strain, likely secondary to abnormal gait, and advancing 
dementia.  In September 2000 it was noted that the veteran 
had worsening Alzheimer's disease.  

By February 2000 rating decision, the RO granted service 
connection for a right hip condition and assigned a non-
compensable rating, effective May 15, 1997.

By April 2000 rating decision, the RO granted service 
connection for a fracture of the right femur and assigned a 
10 percent disability rating, effective from September 23, 
1997.

A VA treatment record dated in May 2001 showed that the 
veteran reported having right knee pain always, and that 
medication and rest made the right knee pain a little better.  
In October 2001 he reported having a lot of right knee pain.  
Examination showed marked crepitation on extension of right 
knee.  In April 2002 it was noted that the veteran had gait 
and ADLs dysfunction.  Examination showed that his spine was 
grossly within normal limits, and range of motion of the 
right lower extremities was "wfl" (within full limits).  
The assessment included Alzheimer's dementia and 
polyarthritis with gait and ADLs dysfunctions.  In January 
2003 he continued to complain of right knee pain that was 
there "most of the time", and he reported that Tylenol 
provided some relief.  

In October 2003, the Board remanded this matter to rectify a 
due process problem, for further evidentiary development, and 
for initial consideration of the new spine regulations.

On VA audio examination in April 2004 it was noted that only 
limited historical information could be obtained from the 
veteran due to significant cognitive deficit.  Most of the 
historical information was from the veteran's spouse and the 
audiology intake information from the 1997 VA examination.  
It was noted that the veteran complained of progressive and 
long-standing hearing loss, attributed to excessive noise 
exposure in service.  It was noted that he served in the Army 
and had reported exposure to heavy bombing resulting in shell 
shock.  No post service noise exposure was reported as the 
veteran did jewelry and watch repair.  There was a report of 
bilateral aural surgery in 1969/1970 performed six months 
apart at the New York VAMC.  There was also a unilateral high 
pitched tinnitus reported, which sounded like running water 
and lasted from 5 minutes to an hour, but was not present at 
the time of testing.  The diagnosis was bilateral moderately 
severe sensorineural hearing loss with low frequency 
conductive component in at least one ear.  A persistent 
unilateral (right) tinnitus, not present at the time of 
testing, was also noted.  The examiner opined that given the 
veteran's age and lack of any documentation to support the 
presence of hearing loss prior to October 1991 (at the age of 
71) or the complaint of tinnitus, it was believed to be less 
than likely that the onset of these problems were related to 
acoustic trauma, and were most likely related to the 
veteran's age.  

On VA examination of the spine in March 2005 it was noted 
that the veteran had Alzheimer's disease and could not give 
history.  He complained of low back pain with no radiation.  
His wife indicated she gave him Tylenol for pain, but it was 
noted that there was "no relief, no side effects".  He was 
unable to give history of flare-ups.  It was noted that he 
walked with a straight cane and could walk 1 to 2 blocks.  
His gait was unsteady at times and he fell at times.  It was 
noted that the veteran was too demented to gain any 
meaningful employment.  He ambulated with a straight cane and 
had an unsteady gait.  It was noted that physical examination 
was extremely difficult because the veteran had a lot of 
trouble following directions and was very unsteady with 
frequent tremors.  Range of motion of the lumbar spine was 
only approximated.  It was noted that the veteran lost 
balance with all other range of motion attempts.  Forward 
flexion was reported to be to 40 to 50 degrees and extension 
was 0 degrees (out of 0 to 30 degrees).  The veteran could 
not follow directions to do left and right lateral flexion 
and rotation.  It was unclear whether there was painful 
motion of the spine as the veteran was demented.  He had a 
stiff posture.  The examiner was unable to perform a 
neurological examination, but it was noted that there was no 
incapacitating episodes.  The diagnosis was degenerative disc 
disease of the lumbar spine with Grade 1 anterolisthesis.  

In an April 2005 letter, Dr. Farcy indicated that the veteran 
was treated in April 1997 for his right hip and knee, but 
noted that the veteran's records were in archives and 
therefore Dr. Farcy could not forward a copy of the chart.

By May 2005 rating decision, the RO granted a 40 percent 
rating for the service-connected low back disorder, effective 
from November 29, 1995.

In a post-it note attached to a letter received by the RO in 
May 2005, Dr. Farcy indicated that the veteran was last seen 
in 1997 and his records were no longer accessible.
III.  Analysis

A.  Laws and Regulations

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

B.  New and Material evidence to Reopen Claim for
Service Connection for Bilateral Hearing Loss

In a February 1973 decision, the RO denied service connection 
for hearing loss.  The RO essentially found that the veteran 
did not receive treatment for hearing loss during service, 
nor was it noted at the time of his discharge examination.  
The veteran was advised that he needed to submit evidence to 
show that hearing loss was incurred or aggravated by service 
and that it still existed.  The RO advised the veteran of his 
appellate rights thereto, but a review of the claims file 
shows that the veteran did not respond to the RO's February 
1973 decision letter.  The February 1973 RO rating decision 
is therefore final, and the claim may be reopened only if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Amendments to 
38 C.F.R. § 3.156(a) apply only to claims to reopen received 
on or after August 29, 2001, and, therefore, have no bearing 
on the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).

When the claim was denied by the RO in February 1973, the 
evidence on file consisted of service medical records, VA 
examinations, and VA treatment records.  None of these 
records, however, showed any complaint of, treatment for, or 
finding of hearing loss.  In May 1997 the veteran's 
representative filed a memorandum, essentially requesting 
that the veteran's claim for service connection for bilateral 
hearing loss be reopened.  

Evidence submitted subsequent to the February 1973 RO 
decision includes VA examinations, and VA and private 
treatment records.  On VA examination in July 1997 the 
veteran complained of hearing loss and the diagnosis was 
mixed (sensorineural/conductive) hearing loss.  He reported a 
longstanding progressive hearing problem which was first 
noticed in 1943 while he was in service, and he attributed 
the onset of his hearing problem to exposure to bombing 
overseas.  An audiogram showed that he had current bilateral 
hearing loss disability, for VA purposes.  38 C.F.R. § 3.385.  

On VA audiological examination in April 2004 it was noted 
that only limited historical information could be obtained 
from the veteran due to significant cognitive deficit.  Most 
of the historical information was from the veteran's spouse 
and the audiology intake information from the 1997 VA 
examination.  The examiner opined that given the veteran's 
age and lack of any documentation to support the presence of 
hearing loss prior to October 1991 (at the age of 71), it was 
believed to be less than likely that the onset of this 
problem was related to acoustic trauma, and most likely 
related to the veteran's age.  An audiogram showed that he 
had current bilateral hearing loss disability, for VA 
purposes.  38 C.F.R. § 3.385.  

With regard to the 1997 and 2004 VA examinations, the Board 
notes that this evidence is new, in that it has not been 
previously considered and is not cumulative of evidence 
previously considered.  This evidence is material in that 
pertains to the significant question of whether the veteran 
has a current hearing loss disability, for VA purposes, 
pursuant to 38 C.F.R. § 3.385.  Thus, the Board concludes 
that new and material evidence has been submitted since the 
February 1973 RO decision, and the claim for service 
connection for bilateral hearing loss is reopened.

Since the Board has granted the veteran's appeal, to the 
limited extent that the claim for service connection for 
bilateral hearing loss was reopened based on the submission 
of new and material evidence, due process requirements at 
this stage of the appellate process would normally require 
the Board to remand this case to the RO to initially 
adjudicate the claim on the merits on the basis of a de novo 
review of the entire evidence of record, both old and new.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
already, however, considered this matter on the merits, as 
shown in the October 1998 rating decision, the June 2003 
statement of the case, and the May 2005 supplemental 
statement of the case.  Thus, the Board finds that a remand 
is not necessary in this matter, and will consider the claim 
for service connection for bilateral hearing loss on the 
merits.

The veteran contends that his bilateral hearing loss was 
caused by noise exposure during service.  He claims that his 
hearing problems started in service as a result of exposure 
to bombing overseas.  An audiogram confirms that the veteran 
does have current bilateral hearing loss disability, for VA 
purposes.  38 C.F.R. § 3.385.  What is at issue is whether 
the veteran's bilateral hearing loss was incurred during his 
active military service.  In that regard, the Board notes 
that the only medical evidence of record addressing a 
potential nexus between the veteran's bilateral hearing loss 
and his active duty service was an April 2004 examination 
report in which a VA audiologist reviewed the claims file and 
offered an opinion that given the veteran's age and the lack 
of any documentation to support the presence of hearing loss 
prior to October 1991 (when the veteran was 71 years of age), 
it was less than likely that the onset of his hearing 
problems were related to acoustic trauma, and were most 
likely related to the veteran's age. 

There is evidence of record showing that in December 1972 the 
veteran reported a history of having an operation on his 
ears, three to four years prior, and that he had been well 
until several months prior.  In an ENT consultation it was 
noted that the veteran had a history of two surgical 
procedures in the ear "presumably for hearing loss".  The 
veteran later contended, in a January 1973 statement, that he 
was treated for his hearing in March and October of 1966 at 
"New York Veteran's Hospital" and that he was examined at 
the Brooklyn Outpatient Clinic.  The record reflects that VA 
treatment records have been obtained and associated with the 
claims file, dating back to 1965, and there is no showing of 
any such operation.  Nonetheless, the Board notes that the VA 
examiner reviewed the claims file and considered the December 
1972 treatment record as well as the veteran's contentions, 
but still concluded that the veteran's hearing loss was not 
related to service.  Moreover, the Board notes that the 
veteran has offered no evidence to refute the April 2004 VA 
audiologist's opinion, and therefore, there is no basis for 
finding that the veteran's bilateral hearing loss was 
incurred in service.  And although the veteran has sincerely 
contended that his bilateral hearing loss is related to noise 
exposure in service, the veteran is a layperson and as a 
layperson he is competent to report his exposure to bombing 
(noise) in service, but he is not competence to give a 
medical opinion on diagnosis or etiology of a condition such 
as hearing loss.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the VA examination in 2004 is the only 
medical evidence of record addressing the issue of whether 
the veteran's bilateral hearing loss was incurred in active 
service.  Since there is no other medical evidence addressing 
this issue, and the veteran has not provided medical evidence 
of incurrence during service, the Board finds that the fair 
preponderance of the evidence is against his claim.  In 
reaching a decision, the Board has considered the doctrine of 
giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not of such approximate balance as to warrant its 
application.

C.  Service Connection for Tinnitus

The veteran contends that his tinnitus resulted from exposure 
to noise in service.  Service medical records show no 
complaint or finding of tinnitus.  His service records show 
that his military occupational specialty (MOS) was automobile 
mechanic and he received a military qualification as a rifle 
sharpshooter in July 1943.  He was stationed in England.  In 
his separation qualification record it was noted that the 
veteran worked as a heavy truck driver during service.  The 
available service medical records do not show that he had 
complaints of or treatment for tinnitus during service.  

The first report of tinnitus by the veteran was in 1972,when 
he complained of buzzing in the right ear.  Next, in 1991, he 
reported having a "buzzing" type tinnitus at night only.  
Although there are records showing that the veteran reported 
hearing loss prior to 1991, there are no such reports of or 
complaints of tinnitus prior to 1991.  On VA examination in 
1997, the veteran reported that his tinnitus began about 20 
years prior and was due to noise exposure in service.  He 
reported having unilateral tinnitus, in the right ear only, 
and that his tinnitus was intermittent and occurred every few 
days and lasted from 5 minutes to one hour.  He described the 
tinnitus as a "high pitched ringing" and indicated that the 
tinnitus could not be matched as it was not present at the 
time of testing.  

While the veteran has complained of having tinnitus, he has 
most recently reported it in the right ear only and tinnitus 
was not diagnosed on the VA examination in 1997.  Thus, it is 
arguable whether he even has a current diagnosis and 
disability of tinnitus.  However, even if VA were to concede 
the presence of tinnitus (and that the veteran has a current 
disability therefrom) what is missing from the record is 
competent medical evidence showing that the veteran's current 
tinnitus is related to a disease or injury he incurred during 
his active military service.  A VA medical examination and 
opinion was sought on the specific issue of the probable 
etiology of the veteran's tinnitus.  In August 2004, the 
examiner noted that based on a review of the record and 
information provided by the veteran's wife (due to the 
veteran's cognitive problems at the time of the VA 
examination), the diagnosis included persistent unilateral 
(right ear) tinnitus that was not present at the time of the 
testing.  The VA examiner opined that given the veteran's age 
and lack of any documentation to support the complaint of 
tinnitus, it was "believed to be less than likely that the 
onset of these problems [were] related to acoustic trauma and 
[were] most likely related to [the veteran's] age".  The 
Board also notes that there is no competent evidence to the 
contrary.  Consideration has been given to the veteran's own 
assertions that he has tinnitus related to service, however, 
the veteran is a layperson and as a layperson he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.

Based on the lack of clinical evidence that the veteran had 
tinnitus in service, the lack of continuity of symptomatology 
after service, the remote onset of tinnitus years after 
service, and the lack of competent medical evidence of a 
nexus between any current tinnitus to any in-service disease 
or injury, the Board concludes that veteran is not entitled 
to service connection for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

D.  Service Connection for Dysthymic Disorder

The veteran contends that he has a nervous condition (most 
recently diagnosed as dysthymic disorder and generalized 
anxiety disorder) that is related to his service-connected 
right knee disorder.  He has not claimed that his nervous 
condition had its onset in service, thus direct service 
connection on a basis will not be considered.  

The veteran has most recently been diagnosed with dysthymic 
disorder on VA examination in 1997.  The record reflects that 
service connection has been in effect for the veteran's right 
knee disorder since 1945.  Thus, the question on appeal is 
whether the veteran's dysthymic disorder is causally related 
to his service-connected right knee disorder.  As noted 
above, secondary service connection requires a showing of 
disability which is proximately due to or the result of a 
service-connected disease or injury.

By way of history, the Board notes that the veteran filed a 
claim for service connection for a nervous condition in 
August 1976.  On VA examination in November 1976, the 
diagnosis was depressive reaction with anxiety, moderate to 
marked.  The examiner noted that there was no casual 
relationship between the veteran's nervous condition, as 
found on this examination, to his service-connected right 
knee condition, but noted that unremitting pain from the 
service-connected disability "can be an aggravating factor 
to present nervous condition".  By December 1976 rating 
decision, the RO, in pertinent part, denied service 
connection for depressive reaction with anxiety.  By August 
1977 decision, the Board, in pertinent part, denied service 
connection for a nervous condition, finding that the first 
manifestations of a nervous condition were long after the 
veteran's discharge from service and that there was no 
etiological relationship between the veteran's nervous 
condition and a service-connected disability.  The veteran 
then filed a claim for service connection for a nervous 
condition in May 1997.  He underwent a VA mental disorders 
examination in March 1998 and the diagnoses included 
dysthymic disorder and senile dementia.  

The Board notes that although a VA examiner opined in 1976 
that "unremitting pain" from the service-connected knee 
disability "can be an aggravating factor" to the veteran's 
depressive reaction with anxiety, this medical opinion does 
not have a bearing on the veteran's current psychiatric 
diagnosis of dysthymic disorder.  Rather, in October 1998 a 
VA examiner opined that the veteran's dysthymic disorder and 
senile dementia, which were the underlying causes of his 
nervous condition, were "not causally related to his 
service-connected right knee disorder".  There is really no 
opinion to the contrary regarding the veteran's dysthymic 
disorder.  The 1976 VA examiner's opinion pertains to a 
different diagnosis (depressive reaction with anxiety) and 
therefore is not contrary to the VA examiner's opinion in 
1998.

Moreover, although the veteran has contended that his 
dysthymic disorder is related to his service-connected 
disability, he is a lay person and has no competence to give 
a medical opinion on diagnosis or etiology.  Espiritu, supra, 
2 Vet.App. 492 (1992).  Thus, the weight of the competent 
medical evidence shows that his current dysthymic disorder is 
not related to his service-connected right knee disability.  
The preponderance of the evidence is against the claim for 
secondary service connection for dysthymic disorder.  Thus, 
the benefit- of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  Increased Rating for Right Knee Disorder

The record reflects that the veteran's right knee disorder 
has been rated as 40 percent disabling since 1971.  A rating 
in excess of 40 percent for a knee disorder is warranted only 
when extension of the leg is limited to 45 degrees 
(Diagnostic Code 5261); or when there is extremely 
unfavorable ankylosis of the knee, in flexion between 20 and 
45 degrees (Diagnostic Code 5256).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5271.  The right knee disorder may 
also be rated by analogy to Diagnostic Code 5055, which 
provides for a 60 percent rating (following a total knee 
replacement) when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, DC 5055.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

After a review of all the evidence, the Board finds that a 
rating in excess of 40 percent is not warranted under either 
Diagnostic Code 5256 or 5261, as there is no competent 
medical evidence showing that extension of the right knee is 
limited to 45 degrees or that there is extremely unfavorable 
ankylosis of the knee.  However, a review of the medical 
evidence of record shows that the veteran has had chronic 
painful limitation of motion of the right knee, chronic right 
knee pain, complaints of and objective findings of right knee 
instability, right knee swelling, chronic problems with right 
leg limping, atrophy of the right thigh, weakness of the 
right quadriceps, and deformity of the right knee, all of 
which have been confirmed on VA examinations or VA treatment 
records.  In addition, the objective evidence of record shows 
he uses both a cane and a right knee/leg brace in order to 
ambulate.

Therefore, the Board finds that, considering the impairment 
caused by the veteran's service-connected right knee 
disability, his complaints regarding the right knee, and the 
objective findings regarding the right knee, by analogy, a 
disability rating of 60 percent under DC 5055 is warranted 
for the service-connected right knee disorder.  The most 
recent VA examinations may reasonably be interpreted as 
showing chronic right knee disability consisting of severe 
painful motion or weakness of the affected extremity, as 
required for a 60 percent rating.  Applying the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
the veteran's right knee disability is manifested by 
impairment equivalent to severe painful motion or weakness in 
the affected extremity, and such supports an increased rating 
to 60 percent for his service-connected right knee 
disability.  A rating in excess of 60 percent for a knee 
disability would only be warranted for one year after 
prosthetic replacement of the knee joint, under DC 5055.  
Although there was a mention in the VA treatment records of 
the possibility of a total right knee replacement, there is 
no indication that the veteran has undergone this procedure.  

The Board will also consider whether an extraschedular rating 
is warranted under 38 C.F.R. § 3.321.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the pertinent regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has been unemployed 
since at least 1982.  A review of the record shows that after 
his discharge from service, the veteran  was employed as an 
assembler and then as a shipping clerk, but reportedly had 
problems in his job as a shipping clerk due to his right 
knee.  He apparently stopped working at that position in the 
1950s.  He was retrained to be a case fitter/jeweler and from 
the 1960s to at least 1982 he worked in that capacity.  He 
reported he retired from his work as a jeweler when he turned 
62 years old and started to collect Social Security.  There 
is no report of or indication that his right knee disability 
interfered with his employment as a case fitter/jeweler in 
any way.  Thus, there is no showing of marked interference 
with employment due to his right knee disability.  Moreover, 
the Board notes that the record does not indicate that the 
disability picture is exceptional or unusual, nor is there 
evidence of frequent hospitalization due to his right knee 
disability.  Therefore, the Board finds that an 
extraschedular rating is not warranted.

F.  Rating Higher than 40 percent for Low Back Disorder

By April 1996 rating decision, the RO initially granted 
service connection for a low back disorder and assigned a 10 
percent rating, effective from November 29, 1995 and pursuant 
to Diagnostic Code 5295.  By July 1996 rating decision, the 
RO granted a 20 percent rating for a low back disorder, 
effective from November 29, 1995.  The record reflects that 
in May 2005, the RO assigned a 40 percent rating for the 
veteran's low back disorder, effective from November 29, 1995 
(the date of the claim), and pursuant to DC 5237.  

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, DC 
5243, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was provided with the new 
regulations in the May 2005 supplemental statement of the 
case, he was afforded a VA physical examination in May 2005 
that considered the criteria in the new regulations, and 
these regulations were used by the RO in the most recent 
evaluation of his claim.  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-
2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior 
to September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar segment of the spine warranted a 40 percent 
evaluation, which was the maximum schedular evaluation 
available under that diagnostic code.  38 C.F.R. § 4.71a, DC 
5292 (effective prior to Sept. 26, 2003).  Similarly, a 40 
percent rating was the maximum schedular rating available for 
lumbosacral strain prior to September 26, 2003.  38 C.F.R. § 
4.71a, DC 5295 (effective prior to Sept. 26, 2003).  A 60 
percent evaluation was only available under Diagnostic Code 
5293 for intervertebral disc syndrome where pronounced 
impairment was shown.  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456- 57 
(Aug. 27, 2003) (effective Sept. 26, 2003) (to be codified as 
amended at 38 C.F.R. §§ 4.71a).  The new regulations provide 
the following rating criteria:  a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective Sept. 26, 2003).

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at Diagnostic Code 5293.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  Diagnostic Code 5293.

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

Since the veteran's service-connected low back disorder is 
currently rated as 40 percent disabling, a rating in excess 
of that is only warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine; or if "pronounced" 
disability due to intervertebral disc syndrome is shown; or 
if incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
twelve months are shown.  

Examining the evidence of record to determine whether any of 
the pertinent criteria are met, the Board notes the veteran 
is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such 
a case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  
Fenderson, supra.

Review of the evidence of record shows that the veteran's 
service-connected low back disorder developed primarily due 
to his service-connected right knee disorder and encompasses 
both degenerative joint disease (arthritis) and degenerative 
disc disease (intervertebral disc syndrome).  Moreover, the 
evidence shows that his service-connected low back disorder 
has progressively worsened during the period in question, 
from 1995 to the present.  However, his low back disorder has 
never, at any point during the period in question, been 
manifested by complaints or objective findings or functional 
impairment such that would warrant an rating in excess of 40 
percent.

The veteran has had repeated complaints of low back pain and 
stiffness, and objective examination has shown decreased 
lordosis, muscle spasms, and decreased range of motion.  He 
has testified that for low back pain relief he used a TENS 
unit, a lumbar corset, and prescription medicine, and in the 
past had undergone rehabilitation.  However, there has been 
no report of or finding of incapacitating episodes due to 
intervertebral disc syndrome, nor has his intervertebral disc 
syndrome been shown to be pronounced with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002).  There is no medical evidence 
showing neurological abnormalities, as discussed above, nor 
any objective evidence of neuropathy or absent ankle jerk.  

With regard to the orthopedic manifestations of the veteran's 
service-connected low back disorder the Board notes that 
while VA examinations have progressively decreasing range of 
motion of the lumbar spine, and on the most recent VA 
examination in 2005 the examiner approximated that flexion 
was limited to 40 to 50 degrees and extension to 0 degrees, 
these findings, while severe, do not amount to ankylosis or 
equivalent impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Rather, these findings more nearly approximate the 
current 40 percent rating, assigned pursuant to DC 5237.  
38 C.F.R. § 4.7.  The highest assignable rating for 
limitation of motion, under either the old or revised 
criteria is 40 percent, and therefore, a rating in excess of 
40 percent may not be assigned on the basis of limitation of 
motion attributable to arthritis in the lumbar spine.  Also, 
while the Board concedes a "severe" disability due to 
lumbosacral strain, as the highest assignable rating under 
the old criteria for rating lumbosacral strain was 40 percent 
for severe disability (38 C.F.R. § 4.71a, DC 5295 (2002)), a 
higher rating may also not be assigned on the basis of 
lumbosacral strain under the old criteria.

Also considered have been the complaints of low back pain and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence to conclude that the veteran's back pain 
is associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1), however the evidence 
of record and the veteran's contentions do not show either 
frequent hospitalization or marked interference with 
employment due to the veteran's service-connected low back 
disorder.  There is no other evidence of record to show that 
the veteran's low back disorder involves such disability that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder has been no 
more than 40 percent disabling since November 1995, the 
effective date of service connection.  Fenderson, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

G.  Compensable Rating for Arthritis of Right Hip

The veteran's service-connected arthritis of the right hip 
has been assigned a non-compensable (0 percent) rating, 
effective from May 15, 1997 (the date of the claim).  As this 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson, supra.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where x-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on x-ray findings, above, 
will not be combined with ratings based on limitation of 
motion. Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a maximum 10 
percent rating under Diagnostic Code 5251.  Under DC 5252, 
limitation of flexion of the thigh to 45 degrees warrants 
assignment of a 10 percent rating.  Where limitation is 
limited to 30 degrees, a 20 percent evaluation is warranted.  
38 C.F.R. § 4.71a, DC 5252.  Under Diagnostic Code 5253, 
where there is limitation of rotation of the thigh and the 
claimant cannot toe-out more than 15 degrees, a 10 percent 
rating is assigned.  Where there is limitation of abduction 
to the point at which the claimant cannot cross his legs, a 
10 percent rating is also contemplated.  Assignment of a 
maximum 20 percent evaluation is warranted where there is 
limitation of abduction of the thigh, or motion lost beyond 
10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, DC 
5250.  Favorable ankylosis in flexion at an angle between 20 
and 40 degrees with slight adduction or abduction warrants 
assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  38 C.F.R. § 4.71a, DC 5250.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees on hip flexion and 0 to 45 
degrees on hip abduction.  38 C.F.R. § 4.71, Plate II.

After carefully reviewing the evidence of record, the Board 
concludes that a compensable evaluation is not warranted for 
the veteran's service-connected right hip disorder.  First, 
the Board notes that there has been no report of or showing 
of ankylosis of the right hip or flail joint throughout the 
course of the appeal.  An compensable rating is also not 
warranted based upon limitation of motion.  While one VA 
examination, in July 1997, showed limitation of motion of the 
right hip, there has been no demonstration of limitation of 
extension of the thigh to 5 degrees or limitation of flexion 
of the thigh to 45 degrees.  There have also been no findings 
of limitation of rotation of the thigh or limitation of 
abduction to the point where the veteran cannot cross his 
legs.  Moreover, on the most recent VA examination to 
evaluate the veteran's right hip disorder, in March 1998, he 
was found to have full range of motion of the right hip.  The 
Board does not wish to minimize the pain, stiffness, 
fatiguability, and lack of endurance of the right hip 
reported by the veteran.  There is, however, no objective 
evidence to show that these complaints or any other symptom 
results in additional limitation of function (i.e., 
additional limitation of motion) to a degree that would 
support a compensable rating.  38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1); however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to his service-
connected right hip disability.  Therefore, the Board finds 
that further consideration or referral of this matter under 
the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate. 

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected arthritis of the right hip 
has not warranted the assignment of a compensable rating 
since May 1997, the effective date of service connection.  
Fenderson, supra.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

H.  TDIU Rating

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  

If there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 
40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.

Service connection is currently in effect for a right knee 
disorder, rated as 60 percent disabling; a low back disorder, 
rated as 40 percent disabling; fracture of the right femur, 
rated as 10 percent disabling; and arthritis of the right 
hip, rated as 0 percent disabling.  These evaluations combine 
to a 80 percent disability evaluation.  See 38 C.F.R. § 4.25.  
Thus, the veteran does meet the schedular standards set forth 
in 38 C.F.R. § 4.16(a).  The question then becomes whether 
these service-connected disabilities, without consideration 
of any non-service-connected disabilities, preclude the 
veteran from securing or following a substantially gainful 
occupation.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The evidence of record shows that the veteran's service-
connected disabilities have resulted in various severe 
symptoms, including limited motion, gait impairment, and 
pain.  However, a review of the evidence of record also shows 
that the veteran's service-connected disabilities alone are 
not of such nature and severity as to prevent him from 
securing or following all types of substantially gainful 
employment.  The record reflects that the veteran's service-
connected right knee disability is his most severe service 
connected disability.  In that regard, the Board notes that 
after his discharge from service the veteran initially worked 
as an assembler and then worked as a shipping clerk until at 
least the 1950s.  The veteran reported that his right knee 
disability interfered with both is work as an auto assembler 
and his work as a shipping clerk, and, as a result, he was 
retrained to be a case fitter and a jeweler.  He reportedly 
worked for as a case fitter/jeweler for approximately 20 
years, starting in the 1960s.

The veteran has reported he stopped working in 1982 when he 
"retired".  He reported that he stopped working when he 
became 62 years old and received Social Security.  There has 
been, however, no report by the veteran or finding made that 
he became unable to work as a case fitter and jeweler due to 
his right knee disability or, for that matter, due to any 
other service-connected disability.  The Board recognizes 
that some functional impairment as a result of the veteran's 
service-connected disabilities has been clearly been shown by 
the evidence of record.  However, there is no evidence to 
show that any of his service-connected disabilities, either 
individually or all together, have caused such impairment 
that he would be unable to work.  There was a suggestion on 
VA examination in 1976 that the veteran's work as a case 
fitter was affected by symptoms associated with diagnosis of 
depressive reaction; however, service connection for any such 
disability is not in effect. 

Furthermore, although a VA examiner opined in 1998 that the 
veteran's ability to work was :not relevant" because he was 
78 years old and that it was "more likely than not that [the 
veteran's] advanced age and senile dementia render him 
incapable of seeking and maintaining gainful employment", 
the Board notes that these opinions contradict 38 C.F.R. 
§ 4.19, which prohibits such opinions being used in making a 
TDIU determination.  Thus, to the extent that these examiners 
have cited the veteran's age as a factor in his inability to 
work, the Board will not consider these opinions herein.  
However, to the extent that the VA examiner in October 1998 
opined that the veteran's senile dementia, at least in part, 
rendered him incapable of seeking and maintaining gainful 
employment, the Board will consider that opinion herein.  In 
that regard, the Board notes that the veteran's senile 
dementia is not service connected, and therefore may not be 
considered in determining whether he is unemployable due to 
service-connected disabilities.

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  From the record, it is clear that the 
veteran has previous work experience as a case fitter and 
jeweler, an occupation which he maintained even while his 
right knee disability was rated as40 percent disabling.  
During that time he did not report that his right knee 
disability (his most severe service-connected disability) 
interfered with his work as a case fitter/jeweler.  Moreover, 
he reported that he retired from his work as a case 
fitter/jeweler in 1982, when he turned 62 years old, and that 
he collected Social Security at that time.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Thus, the veteran has not shown that service-connected 
disability precludes him from all forms of substantially 
gainful employment.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disability renders him unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.3.40, 3.341, 4.16.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, a TDIU 
rating is not warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened; service connection for bilateral hearing loss is 
denied.

Service connection for tinnitus is denied.

Service connection for dysthymic disorder is denied.

An increased rating, to 60 percent, for a right knee disorder 
is granted, subject to the regulations governing the payment 
of monetary awards.

A rating higher than 40 percent for a low back disorder is 
denied.

A compensable rating for arthritis of the right hip is 
denied.

A TDIU rating is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


